ACCEPTED
                                                                                 Filed for Record                  48170
                                                                                 11/13/2015  1:28:42COURT
                                                                                    FOURTEENTH       PM     OF APPEALS
                                                                                 Rhonda Barchak, District Clerk TEXAS
                                                                                                      HOUSTON,
                                                                                 Brazoria County, Texas
                                                                                                   11/13/2015 2:42:50 PM
                                                                                 48170             CHRISTOPHER PRINE
                                                                                 Jennifer Torres, Deputy          CLERK

                                           NO. 48170

 WILMA REYNOLDS                                 §     IN THE DISTRICT COURT
                                                                                 FILED IN
                                                §                         14th COURT OF APPEALS
 AND                                            §     300th JUDICIAL         HOUSTON, TEXAS
                                                                        DISTRICT
                                                                          11/13/2015 2:42:50 PM
                                                §
                                                                          CHRISTOPHER A. PRINE
                                                §                                  Clerk
 DAVID REYNOLDS                                 §     BRAZORIA COUNTY, TEXAS

                                NOTICE OF APPEAL
                        POST-DIVORCE DIVISION OF PROPERTY

         This Notice of Appeal is filed by Wilma Reynolds, Petitioner, a party to this proceeding

who seeks to alter the trial court’s Post-Divorce Division of Property judgment or other

appealable order. See Exhibit A attached.

         1.     The trial court, cause number, and style of this case are shown in the caption

above.

         2.     The final summary judgment order was signed on Nov. 12, 2015.

Wilma Reynolds desires to appeal from all portions of this final judgment.

         3.     The discovery order appealed from was signed on Nov. 12, 2015.

Wilma Reynolds desires to appeal from all portions of this discovery order.

         4.     The protection order appealed from was signed on Nov. 12, 2015.

Wilma Reynolds desires to appeal from all potions of this protection order.

         5.     This appeal is being taken to the Fourteenth Court of Appeals.

                                             Respectfully submitted,

                                             By: /s/Carl W. Gordon
                                                     Carl W. Gordon, Esq.
                                                     Texas Bar No. 24047659
                                                     THE GORDON LAW FIRM
                                                     5177 Richmond Avenue, Suite 740
                                                     Houston, Texas 77056
                                                     Tel. (713) 597-5500
                                                     Fax. (713) 636-2565
                                                     Attorney for Wilma Reynolds
                              CERTIFICATE OF SERVICE

       I certify that on November 13, 2015 a true and correct copy of the foregoing instrument

was served in accordance with TRCP on opposing counsel.



                                           /s/ Carl W. Gordon
                                           Carl W. Gordon, Esq.
                                           Attorney for Wilma Reynolds




	                                            	                                            2